ELECTRONIC RECORD
                                                                            1*^3-/¥

COA #     07-12-00416-CR                         OFFENSE:        3


           Preston Gerard Walker v. The
STYLE:    State of Texas                         COUNTY:         Potter


COA DISPOSITION:      Modified/Affirmed          TRIAL COURT:    320th District Court


DATE: 08/15/2014                 Publish: No     TC CASE #:      63,870-D




                        IN THE COURT OF CRIMINAL APPEALS


         Preston Gerard Walker v. The State
STYLE:   of Texas                                     CCA#:              I*fe3-/V
         PftO SE                      Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE:                                                 SIGNED:                           PC:

JUDGE:                                                PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                    REHEARING IN CCA IS:

                                                    JUDGE:



                                                                             ELECTRONIC RECORD